DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: references to specific claims should be removed. See paragraphs [0008], [0010] and [0027].  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reshaping sections (i.e. means for reshaping) in claims 1 and 9, pivoting device (i.e. means for pivoting) in claim 9, compensating device (i.e. means for compensating) in claim 9, and drive device (i.e. means for driving) in claims 9, 12, 13, 17 and 18 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 21, the claim limitation “the pivot axis” renders the claim indefinite, because the claim limitation “at least one pivot axis” (lines 18 and 19) allows for plural axes, and it is therefore unclear to which axis “the pivot axis” refers. Further, the claim limitation “at least one plane whose normal vector is the pivot axis” (lines 20 and 21) renders the claim indefinite, because a normal to a plane is merely a vector perpendicular to the plane, at any point in the plane. Therefore, the limitation “the normal vector is the pivot axis” (emphasis added) is indefinite, as there are infinitely many normal vectors corresponding to a plane, whereas “the pivot axis” is a single axis. Further, if there are multiple planes, presumably not coincident, then it is unclear how they all have the same normal vector. The same issue is found in claim 9: see “at least one pivot axis” in line 14; see “at least one plane whose normal vector is the pivot axis” in lines 15 and 16”.
In claim 9, lines 19 and 20, the claim limitation “the apparatus further comprises a first pivoting device” renders the claim indefinite because there is an additional “first pivoting device” recited in line 17, and it is unclear how they are different. Moreover, the claim limitation “the first pivoting device” (line 20) makes it unclear to which of the two first pivoting devices the claim refers. 
In claim 9, line 21, the claim limitation “the first, inner suspension” lacks proper antecedent basis.
Regarding the term “in particular” (claim 1, line 27; claim 4, line 4), it is not deemed to render the claims indefinite, as the limitations, as the limitations following the term are deemed to be positively required. 
Allowable Subject Matter
Claims 1, 3-9 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not disclose, in combination with all other claim limitations, “the reshaping section disposed on an inner side of an arc to be formed on the conductor is changed less in its relative position with respect to the opening edges of the guide than the opposite reshaping section disposed on an outer side of the arc to be formed and remains unchanged in its relative position with respect to opening edges. 
Regarding claim 9, the prior art does not disclose, in combination with all other claim limitations, “the first pivoting device has an inner suspension to which the reshaping device is attached, characterized in that the first, inner suspension is supported pivotably about a pivot axis extending along the feed direction of the conductor and can be pivoted by means of a first drive device, and wherein the inner suspension is disc-shaped and has a recess which is open to the side.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP60158921A discloses an apparatus in which a bending roll 11 does not move relative to the edges of the opening of guide B. However, there roller 11 is not translated.
US2013/0019463A1 shows a conventional apparatus for bending conductors for electrical machines.
US4391116A discloses an apparatus which can translate and pivot in multiple directions, but is not used in the manner claimed in claim 1 and does not have the structure identified above for claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729